Wiley Walsh, P.C. Mail - Avery v. Archival Magazine, No. 3:20-cv...                https://mail.google.com/mail/u/0?ik=c81ff1fcc5&view=pt&search=...
                  Case 3:20-cv-02168-N Document 7-1 Filed 11/20/20                                    Page 1 of 13 PageID 46


                                                                                                          Colin Walsh <colin@wileywalsh.com>



          Avery v. Archival Magazine, No. 3:20-cv-2168-N
          7 messages

          Colin Walsh <colin@wileywalsh.com>                                                               Fri, Aug 14, 2020 at 2:48 PM
          To: "Wolf, Tracy" <Tracy.Wolf@lewisbrisbois.com>, "Sedge, Brent" <Brent.Sedge@lewisbrisbois.com>

            Ms. Wolf please find attached the lawsuit that was filed earlier today along with requests for waiver of service for each of the
            named defendants. Please fill out and return the Waiver for each defendant within 30 of this email. Let me know if you have any
            questions.



            Sincerely,
            Colin Walsh
            Trial Attorney
            Wiley Walsh, P.C.
            1011 San Jacinto Blvd., Suite 401
            Austin, Texas 78701
            Website | Bio | E-mail | T: (512) 271-5527 F: (512) 201-1263 Direct: (214) 389-5588




            Confidentiality Note: This e-mail, and any attachment to it, contains privileged and confidential information intended only for
            the use of the intended recipient. If the reader of this e-mail is not the intended recipient, or the employee or agent
            responsible for delivering it to the intended recipient, you are hereby notified that reading it is strictly prohibited. If you have
            received this e-mail in error, please immediately return it to the sender and delete it from your system. Thank you




            8 attachments

                 SummonsWaiver.pdf
                 10K

                 Waiver - Archival Institute.pdf
                 58K

                 Waiver - Garza Legal Group.pdf
                 59K

                 Waiver - Archival Magazine.pdf
                 58K

                 Waiver - Garza and Harris.pdf
                 58K

                 Waiver - Joe Garza.pdf
                 58K

                 1-main.pdf
                 371K                                                EXHIBIT
                                                                           A
1 of 4                                                                                                                                     10/21/20, 2:06 PM
Wiley Walsh, P.C. Mail - Avery v. Archival Magazine, No. 3:20-cv...                        https://mail.google.com/mail/u/0?ik=c81ff1fcc5&view=pt&search=...
                    Case 3:20-cv-02168-N Document 7-1 Filed 11/20/20                                             Page 2 of 13 PageID 47

                  1-1.pdf
                  1149K


          Wolf, Tracy <Tracy.Wolf@lewisbrisbois.com>                                                                               Fri, Aug 14, 2020 at 4:56 PM
          To: Colin Walsh <colin@wileywalsh.com>, "Sedge, Brent" <Brent.Sedge@lewisbrisbois.com>


            Hi Colin—



            We will forward this along to the Defendants. I do not know if they will authorize to act.



            Have a good weekend.



            Tracy




                                                            Tracy Graves Wolf
                                                            Partner | Vice Chair, Employment and Labor Practice

                                                            Board Certified by the Texas Board of Legal Specialization | Labor & Employment
                                                            Tracy.Wolf@lewisbrisbois.com

                                                            T: 972.638.8672 F: 214.722.7111 C: 903.238.3888




            2100 Ross Avenue, Suite 2000, Dallas, Texas 75201 | LewisBrisbois.com

            Representing clients from coast to coast. View our locations nationwide.

            This e-mail may contain or attach privileged, confidential or protected information intended only for the use of the intended recipient. If you
            are not the intended recipient, any review or use of it is strictly prohibited. If you have received this e-mail in error, you are required to notify
            the sender, then delete this email and any attachment from your computer and any of your electronic devices where the message is stored.




            From: Colin Walsh <colin@wileywalsh.com>
            Sent: Friday, August 14, 2020 12:49 PM
            To: Wolf, Tracy <Tracy.Wolf@lewisbrisbois.com>; Sedge, Brent <Brent.Sedge@lewisbrisbois.com>
            Subject: [EXT] Avery v. Archival Magazine, No. 3:20-cv-2168-N




             External Email

            [Quoted text hidden]



          Colin Walsh <colin@wileywalsh.com>                                                                                      Fri, Aug 14, 2020 at 5:15 PM



2 of 4                                                                                                                                                   10/21/20, 2:06 PM
Wiley Walsh, P.C. Mail - Service of process in Dallas                     https://mail.google.com/mail/u/0?ik=c81ff1fcc5&view=pt&search=...
                  Case 3:20-cv-02168-N Document 7-1 Filed 11/20/20                         Page 3 of 13 PageID 48

                                                                                            Colin Walsh <colin@wileywalsh.com>



         Service of process in Dallas
         2 messages

         Colin Walsh <colin@wileywalsh.com>                                                             Fri, Sep 18, 2020 at 1:35 PM
         To: McMichael Dana <assuredcivilprocessagency@yahoo.com>

          Can you please serve these summons. I believe all of them can be served at the same address, but to different
          people at that address. Please see the complaint for more information.

          Sincerely,
          Colin Walsh
          Trial Attorney
          Wiley Walsh, P.C.
          1011 San Jacinto Blvd., Suite 401
          Austin, Texas 78701
          Website | Bio | E-mail | T: (512) 271-5527 F: (512) 201-1263 Direct: (214) 389-5588




          Confidentiality Note: This e-mail, and any attachment to it, contains privileged and confidential information
          intended only for the use of the intended recipient. If the reader of this e-mail is not the intended recipient, or the
          employee or agent responsible for delivering it to the intended recipient, you are hereby notified that reading it is
          strictly prohibited. If you have received this e-mail in error, please immediately return it to the sender and delete it
          from your system. Thank you




           2 attachments
               5 - summons issued.pdf
               199K
               1-main.pdf
               371K


         McMichael Dana <assuredcivilprocessagency@yahoo.com>                                           Fri, Sep 18, 2020 at 1:40 PM
         Reply-To: McMichael Dana <assuredcivilprocessagency@yahoo.com>
         To: Colin Walsh <colin@wileywalsh.com>

          Got 'em. Thanks. We will get these out for service right away.

          Have a blessed weekend!                                                                  EXHIBIT
                                                                                                         B
1 of 2                                                                                                                     11/20/20, 1:46 PM
Wiley Walsh, P.C. Mail - Service of process in Dallas    https://mail.google.com/mail/u/0?ik=c81ff1fcc5&view=pt&search=...
                   Case 3:20-cv-02168-N Document 7-1 Filed 11/20/20      Page 4 of 13 PageID 49
         Dana McMichael
         ASSURED CIVIL PROCESS AGENCY
         5926 BALCONES DRIVE, SUITE 290
         AUSTIN, TX 78731
         (512) 477-2681
         (512) 477-6526 (Fax)
         http://www.assuredcivilprocessagency.com
         assuredcivilprocessagency@yahoo.com



         [Quoted text hidden]




2 of 2                                                                                                  11/20/20, 1:46 PM
Franchise Search Results                                                                                        about:blank
                 Case 3:20-cv-02168-N Document 7-1 Filed 11/20/20              Page 5 of 13 PageID 50

                                                           



                                       Franchise Tax Account Status
                                                As of : 11/20/2020 13:39:32



          This page is valid for most business transactions but is not suﬃcient for filings with the Secretary of
                                                          State



                                            GARZA LEGAL GROUP, PLLC
                           Texas Taxpayer Number 32066539019
                                                     11300 N CENTRAL EXPY STE 200 DALLAS, TX
                                 Mailing Address
                                                     75243-6731

                 Right to Transact Business in
                                                ACTIVE
                                         Texas
                               State of Formation TX
                Eﬀective SOS Registration Date 03/14/2018
                           Texas SOS File Number 0802961753
                           Registered Agent Name JOE GARZA
              Registered Oﬃce Street Address 13155 NOEL ROAD SUITE 2300 DALLAS, TX 75240




                                                       EXHIBIT
                                                           C
1 of 1                                                                                                    11/20/20, 1:39 PM
Franchise Search Results                                                                                        about:blank
                 Case 3:20-cv-02168-N Document 7-1 Filed 11/20/20              Page 6 of 13 PageID 51

                                                           



                                       Franchise Tax Account Status
                                                As of : 11/20/2020 13:40:22



          This page is valid for most business transactions but is not suﬃcient for filings with the Secretary of
                                                          State



                                               GARZA & HARRIS, LTD.
                           Texas Taxpayer Number 32035312522
                                                     11300 N CENTRAL EXPY STE 200 DALLAS, TX
                                 Mailing Address
                                                     75243-6731

                 Right to Transact Business in
                                                ACTIVE
                                         Texas
                               State of Formation TX
                Eﬀective SOS Registration Date 10/19/2005
                           Texas SOS File Number 0800559435
                           Registered Agent Name JOE B GARZA
              Registered Oﬃce Street Address 13155 NOEL RD SUITE 2300 DALLAS, TX 75240




1 of 1                                                                                                    11/20/20, 1:40 PM
Case 3:20-cv-02168-N Document 7-1 Filed 11/20/20   Page 7 of 13 PageID 52




                     EXHIBIT
                         D
Case 3:20-cv-02168-N Document 7-1 Filed 11/20/20   Page 8 of 13 PageID 53
Case 3:20-cv-02168-N Document 7-1 Filed 11/20/20   Page 9 of 13 PageID 54
Case 3:20-cv-02168-N Document 7-1 Filed 11/20/20   Page 10 of 13 PageID 55
Case 3:20-cv-02168-N Document 7-1 Filed 11/20/20   Page 11 of 13 PageID 56
Case 3:20-cv-02168-N Document 7-1 Filed 11/20/20   Page 12 of 13 PageID 57
Case 3:20-cv-02168-N Document 7-1 Filed 11/20/20   Page 13 of 13 PageID 58




                                EXHIBIT
                                    E
